

	

		II 

		109th CONGRESS

		1st Session

		S. 304

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2005

			Mr. Lautenberg (for

			 himself, Mr. Biden,

			 Mr. Kennedy, Mr. Levin, Mr.

			 Kohl, Mr. Corzine,

			 Mr. Feingold, Mr. Durbin, Mr.

			 Schumer, Ms. Mikulski, and

			 Mr. Akaka) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To amend title 18, United States Code, to

		  prohibit certain interstate conduct relating to exotic

		  animals.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Sportsmanship in Hunting Act of

			 2005.

		

			2.

			Findings

			Congress finds the

			 following:

			

				(1)

				The ethic of hunting involves

			 the consideration of fair chase, which allows the animal the opportunity to

			 avoid the hunter.

			

				(2)

				At more than 1,000 commercial

			 canned hunt operations across the country, trophy hunters pay a fee to shoot

			 captive exotic animals, from African lions to giraffes and blackbuck antelope,

			 in fenced-in enclosures.

			

				(3)

				Clustered in a captive

			 setting at unusually high densities, confined exotic animals attract disease

			 more readily than more widely dispersed native species who roam freely.

			

				(4)

				The transportation of captive

			 exotic animals to commercial canned hunt operations can facilitate the spread

			 of disease across great distances.

			

				(5)

				The regulation of the

			 transport and treatment of exotic animals on shooting preserves falls outside

			 the traditional domains of State agriculture departments and State fish and

			 game agencies.

			

				(6)

				This Act is limited in its

			 purpose and will not limit the licensed hunting of any native mammals or any

			 native or exotic birds.

			

				(7)

				This Act does not aim to

			 criticize those hunters who pursue animals that are not enclosed within a

			 fence.

			

				(8)

				This Act does not attempt to

			 prohibit slaughterhouse activities, nor does it aim to prohibit the routine

			 euthanasia of domesticated farm animals.

			

			3.

			Transport or possession of exotic animals for purposes of

			 killing or injuring them

			

				(a)

				In general

				Chapter 3 of title 18, United

			 States Code, is amended by adding at the end the following:

				

					

						49.

						Exotic animals

						

							(a)

							Prohibition

							

								(1)

								In general

								Whoever, in or

				substantially affecting interstate or foreign commerce, knowingly transfers,

				transports, or possesses a confined exotic animal, for the purposes of allowing

				the killing or injuring of that animal for entertainment or for the collection

				of a trophy, shall be fined under this title, imprisoned not more than 1 year,

				or both.

							

								(2)

								Exception

								This section shall not

				apply to the killing or injuring of an exotic animal in a State or Federal

				natural area reserve undertaking habitat restoration.

							

							(b)

							Definitions

							In this section—

							

								(1)

								the term confined

				exotic animal means a mammal of a species not historically indigenous to

				the United States, that has been held in captivity, whether or not the

				defendant knows the length of the captivity, for the shorter of—

								

									(A)

									the majority of the

				animal’s life; or

								

									(B)

									a period of 1 year;

				and

								

								(2)

								the term

				captivity does not include any period during which an animal lives

				as it would in the wild—

								

									(A)

									surviving primarily by

				foraging for naturally occurring food;

								

									(B)

									roaming at will over an

				open area of not less than 1,000 acres; and

								

									(C)

									having the opportunity to

				avoid hunters.

								

							(c)

							Enforcement

							

								(1)

								In general

								Any person authorized by

				the Secretary of the Interior, acting through the Director of the United States

				Fish and Wildlife Service, may—

								

									(A)

									without a warrant, arrest

				any person that violates this section (including regulations promulgated under

				this section) in the presence or view of the arresting person;

								

									(B)

									execute any warrant or

				other process issued by an officer or court of competent jurisdiction to

				enforce this section; and

								

									(C)

									with a search warrant,

				search for and seize any animal taken or possessed in violation of this

				section.

								

								(2)

								Forfeiture

								Any animal seized with or

				without a search warrant shall be held by the Secretary or by a United States

				marshal, and upon conviction, shall be forfeited to the United States and

				disposed of by the Secretary of the Interior in accordance with law.

							

								(3)

								Assistance

								The Director of the United

				States Fish and Wildlife Service may use by agreement, with or without

				reimbursement, the personnel and services of any other Federal or State agency

				for the purpose of enforcing this section.

							.

			

				(b)

				Technical amendment

				The analysis for chapter 3 of

			 title 18, United States Code, is amended by adding at the end the

			 following:

				

					

						Sec. 49. Exotic

				animals.

					

					.

			

